Citation Nr: 9934209	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-43 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bursitis of multiple 
joints, to include bilateral ankle and heel involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran served in active service 
from September 1952 to July 1956. 


FINDING OF FACT

The veteran has been diagnosed as suffering from chronic 
bursitis of the ankles and heels related to his period of 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bursitis of multiple joints, to include bilateral ankle and 
heel involvement, is well grounded. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records contain October 1954 notations showing he was 
admitted for complaints of right heel pain which began four 
days prior.  He was diagnosed with acute bursitis of the 
right heel of undetermined cause, and was treated with bed 
rest and continuous hot packs, rapidly improving and being 
discharged without symptoms 12 days after his admission.  In 
addition, December 1954 notations show he was seen for 
recurrent left heel pain, and was diagnosed with calcaneal 
bursitis.

The post service medical evidence includes medical records 
from the Kansas City VA Medical Center (VAMC) dated from 
January 1982 to February 1996, which describe the treatment 
the veteran received over time for various health problems 
including, but not limited to, bursitis.  Specifically, 
notations dated July 1992 contain a diagnosis of bursitis 
flare-up following a complaint of right hip pain, and 
notations dated June 1990 note a 35 year history of right 
shoulder bursitis. 

A June 1996 VA examination report notes the veteran reported 
a history of right heel and right hip pain over the years.  
However, upon examination, his right foot/ankle were found to 
be normal in appearance.  He was able to ambulate without 
difficulty but complained of some pain on the anterior and 
posterior area of the ankle without evidence of tenderness 
with deep palpation.  He was wearing an Ace wrap around the 
foot and above the ankle at the time of the examination.

More importantly, the record includes April 1998 and April 
1999 statements from L. A. Ozenberger, M.D. indicating the 
veteran suffers from bursitis in his ankles and heels, which 
apparently started in 1954 while he was in the service.  This 
condition was deemed to drastically limit the veteran's 
mobility and caused him severe pain.  Dr. Ozenberger further 
noted that the veteran's condition was directly service 
linked and that he would never recover to the point that he 
could lead a normal life.

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claim of 
service connection for bursitis of multiple joints, to 
include bilateral ankle and heel involvement, is well 
grounded.  Specifically, the Board concludes that the April 
1998 and April 1999 statements from Dr. Ozenberger provide 
the necessary nexus between the veteran's bursitis of his 
ankles and heels, and his period of service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  
However, as the evidence does not show any bursitis 
symptomatology since the veteran's discharge from the service 
in 1956 to 1982, which is more than 25 years after his 
discharge, the Board finds that additional development is 
necessary prior to final adjudication on the merits.  As 
such, the veteran's claim is remanded to the RO for such 
development.


ORDER

The veteran's claim of entitlement to service connection for 
bursitis of multiple joints, to include bilateral ankle and 
heel involvement, is well grounded; the appeal is granted to 
this extent only.



REMAND

Once the claimant has established he or she has a well 
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  In this regard, the Board finds that 
an additional expert opinion is necessary in order to better 
determine the etiology of the veteran's bursitis of multiple 
joints, to include bilateral ankle and heel involvement.  As 
such, the case should be remanded for such development.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a Board of 
specialists to determine the nature, 
extent and etiology of any currently 
present bursitis of multiple joints, to 
include bilateral ankle and heel 
involvement.  All indicated studies 
should be performed, and the claims 
folder must be made available to the 
examiners for review.  Based upon the 
examination results, a review of the 
claims folder, and consideration of the 
veteran's medical history, the examiners 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's present bursitis of multiple 
joints, to include bilateral ankle and 
heel involvement, is related to any in-
service symptomatology, or is otherwise 
related to his period of service.  The 
examiners must include the complete 
rationale for all opinions and 
conclusions expressed. 

2.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should adjudicate the 
issue of service connection for bursitis 
of multiple joints, to include bilateral 
ankle and heel involvement.  In making 
its determination, the RO should review 
all the relevant evidence in the claims 
file.  If the determinations remain 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







